

 


TCAM TECHNOLOGY PTE LTD
60 Kaki Bukit Place. #07-06, Eunos TechPark (LobbyB), Singapore 415979
Tel: (65) 67461930 Fax: (65) 67461938
TCAM



 
Date: 30th Jan 2008
 
To:
HUANTONG TELECOM SINGAPORE COMPANY PTE LTD
(Subsidiary of Guangzhou Global Telecom Company Limited – Nasdaq: GZGT)
913, Lorong 1, Toa Payoh, #01-04, Oleander Towers,
Singapore 319772
Tel. (852) 2725-6759. Fax: (852) 2720-6394
 
Dear Mr Kelvin Loh,
 
Re: LETTER OF INTENT FOR ACQUISITION (Draft Copy)
 
This letter of intent (L01) sets forth the intention of a proposed acquisition
by Huantong Telecom Singapore Company Pte Ltd ("Huantong") to TCAM Technology
Pte Ltd ("TCAM").
 
All communications and discussions are tentative until the execution of a
written agreement by both parties.
 
1.  
Huantong has proposed to TCAM to acquire 30% of the total authorized shares of
common stock of TCAM Technology Pte Ltd.

 
2.  
The paid up by Huantong to acquire the 30% shall comprises, both cash of
S$200,000 and 3 million shares of Guangzhou Global Telecom Inc (OTC Bullion
Board: GZGT). The S$200,000 cash will be paid into TCAM as investment and the 3
million shares of GZGT will be paid to existing TCAM shareholders. The paid up
shall be completed within 15 days upon official agreement signed

 
3.  
TCAM shareholders shall be able to sell the 50% of the GZGT shares freely in the
US market after 6-months of holding period, upon achieving the net profit of
S$0.2 million for the first half of year 2008 (from 01Jan08 to 30Jun08). The
remaining 50% of GZGT shares shall be able to sell freely after one years of
holding period. At all situations, TCAM shareholders shall not have any
restrictions in selling the GZGT shares after one year of holding period.

 
4.  
TCAM Technology Pte Ltd must be clear of all outstanding loans or liabilities to
all parties inclusive of banks before acquisition can be completed.

 
5.  
Cost of account auditing, legal charges, handling fee. etc. shall be borne by
respective parties if required to do.

 
6.  
TCAM shall allocate 2 director seats to Huantong representatives. Huantong has
appointed Mr. Kelvin Loh and Mr. Glenn Yang in TCAM board of directors. Mr.
Glenn Yang is also appointed as the financial controller for TCAM.

 
7.  
TCAM management team shall remain the right to manage and maintain all current
business transaction and activities.

 
 
 

--------------------------------------------------------------------------------


 


TCAM TECHNOLOGY PTE LTD
TCAM



 
 
8.  
TCAM management team shall be in full co-operation with Huantong management to
meet the projected revenue.

 
 

We look forward to a productive and long-term co-operation here on.
 
Thank You.
 
Yours Sincerely
Acknowledged by
   
/s/  Mr. Tan Shuang Maan
/s/  Kelvin Loh
Mr. Tan Shuang Maan
Mr. Kelvin Loh
Managing Director
Chief Executive Officer
TCAM Technology Pte Ltd.
Huan Tong Telecom Singapore
 
Company Pte Ltd

 